          Case 1:19-cv-00810-RBW Document 88 Filed 09/19/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

         Plaintiff,

         v.                                                        Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

         Defendant.



                      JOINT STATUS REPORT AND MOTION TO ADOPT
                        A SCHEDULE FOR FURTHER PROCEEDINGS

        Plaintiff Electronic Privacy Information Center (“EPIC”) and Defendant U.S. Department

of Justice (“DOJ”), by and through undersigned counsel, respectfully submit this Joint Status

Report and Motion to Adopt a Schedule for Further Proceedings.

        1. On September 12, 2019, the DOJ made a supplemental production of records to EPIC

in response to Category 2 of EPIC’s November 5, 2018 Freedom of Information Act (“FOIA”)

request (“EPIC’s FOIA Request”). EPIC has since completed a review of those records.

        2. The parties are currently engaged in discussions to narrow the scope of issues in

dispute with respect to Categories 2–7 of EPIC’s FOIA Request.

        3. The parties respectfully seek an additional three weeks to reach agreement concerning

next steps in this litigation.

        4. Accordingly, the parties hereby move the Court to enter an order adopting the

following proposed schedule:

      • The parties shall file a Joint Status Report on or before October 10, 2019, which
        shall include a proposed schedule for further proceedings if necessary.


                                                 1
         Case 1:19-cv-00810-RBW Document 88 Filed 09/19/19 Page 2 of 2



The adoption of this schedule will facilitate the efficient resolution of this lawsuit and conserve

the Court’s resources.

       5. On the basis of the foregoing, the parties do not believe that the status conference

currently scheduled for September 20, 2019, is necessary.



 Dated: September 19, 2019                            Respectfully Submitted,


 MARC ROTENBERG                                       JOSEPH H. HUNT,
 EPIC President and Executive Director                Assistant Attorney General
                                                      Civil Division
 ALAN BUTLER,
 EPIC Senior Counsel                                  ELIZABETH SHAPIRO,
                                                      Deputy Director
 butler@epic.org
                                                      Federal Programs Branch
 /s/ John Davisson
 JOHN DAVISSION,                                 By: /s/ Courtney D. Enlow
 EPIC Counsel                                       COURTNEY D. ENLOW,
                                                    Trial Attorney
 ELECTRONIC PRIVACY                                 United States Department of Justice
 INFORMATION CENTER                                 Civil Division, Federal Programs Branch
 1519 New Hampshire Ave NW                          1100 L Street, N.W.
 Washington, D.C. 20036                             Room 12102
 (202) 483-1140 (telephone)                         Washington, D.C. 20005
 (202) 483-1248 (facsimile)                         (202) 616-8467
                                                    courtney.d.enlow@usdoj.gov
 Attorneys for Plaintiff EPIC
                                                      Counsel for Defendant




                                                 2
       Case 1:19-cv-00810-RBW Document 88-1 Filed 09/19/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

        Plaintiff,

        v.                                                       Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

        Defendant.



                                   [PROPOSED] ORDER

       Upon consideration of the parties’ Joint Status Report and Motion to Adopt a Schedule

for Further Proceedings, it is hereby ORDERED that this case will proceed according to the

following schedule:

     • The parties shall file a Joint Status Report on or before October 10, 2019, which
       shall include proposed schedule for further proceedings if necessary.

       It is further ORDERED that the Status Conference scheduled for September 20, 2019, is

VACATED.



                                                    ___________________________
                                                    REGGIE B. WALTON
                                                    United States District Judge
Dated: _________
